DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 15/767164, filed on 04/10/2018. Claims 14-18, 20-27 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-18, 20-22, 24-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 1 457 454 to Ach (henceforth referred to as Ach).
Regarding claims 14-18, 20-22, and 24-25, Ach discloses a car (i.e. Fig. 1, ref. 3) for an elevator (i.e. Fig. 1, ref. 1) in an elevator shaft (i.e. Fig. 1, ref. 2), which car is suspended at a center of gravity thereof at least in a ratio of 2:1 (i.e. Fig. 1, ref. 16,18: 19) by a carrying apparatus (i.e. Fig. 1, ref. 11) guided via pulleys (i.e. Fig. 1, ref. 16-19), and which car is guided via car guides (i.e. Fig. 1, ref. 5-6), wherein the car includes a car base (i.e. Fig. 1, ref. 21), a car roof (i.e. Fig. 2, ref. 40) and car walls enclosing a passenger space (i.e. Fig. 1, indicated at ref. 3) 
Wherein the first part of the one pulley is located between the car base and the car roof and the second part of the one pulley is inside a horizontal projection of a vertical extension of the car base (i.e. Fig. 5, ref. 31.1). 
Wherein an axis of rotation (i.e. Fig. 5, ref. 30) of the one pulley is located inside a horizontal projection of a vertical extension of the car base (i.e. Fig. 5, vertical portion of ref. 31.1). 
Including a cover (i.e. Fig. 5, ref. 31.1) separating the one pulley from the accessible passenger space. 
Wherein the carrying apparatus extends below the car base or through the car base and is guided from one side of the car to an opposite side of the car by the pulleys (i.e. Fig. 1, ref. 11).
Wherein at least one of the car walls being formed, a formed cover (i.e. Fig. 5, ref. 31.1) a baseboard, a control panel, and a suspended car ceiling separates the one pulley from the passenger space. 
Wherein the one pulley is located in a box-shaped car region (i.e. Fig. 5, square area of ref. 31) between the car base and the car roof, with outer edges of the box-shaped car region being congruent with exterior outer edges of the car base (i.e. Fig. 5, square area of ref. 31 is congruent with ref. 28). 

Wherein the car is configured as self supporting without a car frame (i.e. Fig. 1 does not show a car frame).
Wherein a cover (i.e. Fig. 5, ref. 31.1) separates the one pulley from the passenger space and the cover is removable (i.e. function language: element 31.1 is capable of being removed). 
Regarding claim 27, Ach discloses a car (i.e. Fig. 1, ref. 3) for an elevator (i.e. Fig. 1, ref. 1) in an elevator shaft (i.e. Fig. 1, ref. 2), which car is suspended at a center of gravity thereof at least in a ratio of 2:1 (i.e. Fig. 1, ref. 16,18: 19) by a carrying apparatus (i.e. Fig. 1, ref. 11) guided via pulleys (i.e. Fig. 1, ref. 16-19), and which car is guided via car guides (i.e. Fig. 1, ref. 5-6), comprising: 
a car base (i.e. Fig. 1, ref. 21); 
a car roof (i.e. Fig. 2, ref. 40);  
car walls cooperating with the car base the car roof to enclose a passenger space (i.e. Fig. 1, indicated at ref. 3) that can be accessed by a passenger; and 
wherein a first part of one of the pulleys is located in a region between the car base (i.e. from Fig. 5, ref. 21.1 and ref. 25 of the car base) and the car roof (i.e. to Fig. 1, ref. 40) and a second part of the one pulley is located in the car base (i.e. within Fig. 5, ref. 24 and ref. 25).
Response to Arguments
04/28/2021 have been fully considered but they are not persuasive. 
To summarize, Applicant argues on pages 6-8 that Ach Fig. 5 does not teach a pulley extending into a region between a car base and a car roof but rather only teaches the pulley is entirely in the car base. This argument is not persuasive because the base in Ach is an assembly of parts with a thickness. Examiner as clarified the above rejection to state that Ach teaches a pulley that is located “between” a car base lower portion, ref. 21.1 and 25, and a car roof, ref. 40. Since no portion of the pulley is located below the base assembly, ref. 21, and Ach’s pulley positioning solves the same problem of space constraints as the application, this claim limitation is met. Ach’s pulley is also located “in” the base assembly between a base upper portion, ref. 24, and lower portion, ref. 21.1 and 25. The current claim language is broad enough to include this interpretation of the general definition of “between” and “in” from the claim limitation. Therefore, the rejection has been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654